Citation Nr: 1449596	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-05 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected rhabdomyolysis with acute renal failure. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 2005 to July 2007.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of December 2009 and October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing on his formal appeals of March 2012 and October 2013.  A hearing was scheduled for April 28, 2014.  The Veteran's representative notified the Board on April 24, 2014 that certain requested documents had not been received in time for review prior to the scheduled hearing.  Thus, the representative requested that the hearing be rescheduled to provide adequate time to locate and review the documents.  

To date, the hearing has not been rescheduled.  The Board finds that it is appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



